Citation Nr: 1328739	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  03-10 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of post-prostatectomy radiation treatments.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1951 to December 1952, during which time he received the Purple Heart for wounds received in combat in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied compensation under 38 U.S.C.A. § 1151 for residuals of post-prostatectomy radiation treatments.  The Veteran timely appealed that decision.

The Veteran and his spouse testified at a Board hearing before a Veterans Law Judge in May 2004; a transcript of that hearing is associated with the claims file.  The Board notes that that Veterans Law Judge is now retired and no longer employed by the Board.  The Veteran was apprised of this fact in an August 2011 letter, at which time he was also informed of his right to a hearing before another Veterans Law Judge, if he so desired.  As of this time, the Veteran has not responded to the August 2011 letter and has not requested another hearing before the Board.  The Board will therefore proceed with adjudication at this time.

The Board notes that the procedural history of this case is somewhat complicated and has been well-documented in previous Board decisions.  In short, however, the Board initially denied compensation under 38 U.S.C.A. § 1151 for residuals of post-prostatectomy radiation treatments in a November 2007 Board decision.  The Veteran timely appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Secretary for the Department of Veterans Affairs (Secretary) and the Veteran agreed to jointly remand the case back to the Board for further development in a March 2009 Joint Motion for Remand.  The Court ordered the November 2007 Board decision to be vacated and the case was remanded for development consistent with the Joint Motion for Remand in a March 2009 Court order.

Consistent with that Court order, the case was returned to the Board in December 2010, when the Board determined that an Independent Medical Examination (IME) was necessary.  The IME was obtained in March 2011, and the Veteran and his representative were sent a copy and given an opportunity to respond to that IME in a March 2011 letter.  The Board again denied the claim for compensation under 38 U.S.C.A. § 1151 for residuals of post-prostatectomy radiation treatments in an October 2011 rating decision.  The Veteran again timely appealed the Board's denial to the Court.  Following extensive briefing, the Court, in an April 2013 memorandum decision, vacated the Board's October 2011 decision and remanded the case back to the Board for clarification consistent with the memorandum decision.  The case is again before the Board at this time in compliance with the April 2013 memorandum decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has an additional injury as a result of the July 1998 radiation therapy performed by VA after his radical prostatectomy in May 1998; the Veteran developed radiation cystitis which resulted in an aggravation of his urinary incontinence due to that radiation therapy procedure.

2.  The Veteran's additional injury is not the result of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.

3.  VA failed to obtain signed consent forms documenting the potential benefits and complications and/or consequences involved in the radiation therapy treatment regimen as required by 38 C.F.R. § 17.32(d)(1); such failure to obtain signed consent forms qualifies as a major deviation in this case.


4.  By resolving doubt in the Veteran's favor, the Veteran is credible with regards to his statements that he was not informed that development of radiation cystitis and aggravation of his already-present urinary incontinence were potential consequences/complications of the radiation therapy treatment prior to commencement of that procedure.

5.  The Veteran's additional injury in this case-development of radiation cystitis and aggravation of his previous urinary incontinence-were not reasonably foreseeable consequences/complications of the radiation therapy treatment received from under VA care in July 1998.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of post-prostatectomy radiation treatment, to include radiation cystitis of the bladder and aggravated urinary incontinence, have been met.  38 U.S.C.A. §§ 1151, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

In light of the favorable decision, discussed below, with regards to the claim for compensation under 38 U.S.C.A. § 1151 for residuals of post-prostatectomy radiation treatments, no further discussion of VCAA notice is required at this time.  This decision represents a full award of benefits sought on appeal.


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In analyzing claims under 38 U.S.C.A. § 1151, it is important to note that the law underwent revision effective October 1, 1997.  In this case, the Veteran filed his claim in September 2000.  Accordingly, the post-October 1, 1997 version of the law and regulation must be applied.  See VAOPGCPREC 40-97.  In pertinent part, the current version of 38 U.S.C. § 1151 reads as follows:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

Pursuant to 38 C.F.R. § 3.361, to determine whether additional disability exists within the meaning of section 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1) (2012).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1(n)(2), (3).

Again, after the additional disability element has been met, 38 U.S.C.A. § 1151 specifies two bases for entitlement.  First, entitlement may be established on the basis of a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.  Second, entitlement may be established on a showing of an event not reasonably foreseeable.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  Proximate cause is that which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the injury would not have occurred.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  An "intervening cause" is one that comes between the initial force or cause and the injury.  Black's Law Dictionary, 1225 (6th ed. 1990).

In establishing causation, it must be shown that (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

First, as noted in the previous Board decision, the Board has already conceded that the additional disability requirement was met, and that such additional disability was caused by VA treatment.  The Board has conceded that the Veteran's developed radiation cystitis of the bladder, which in turn aggravated his pre-existing urinary incontinence, due to receiving radiation therapy in July 1998 following his radical prostatectomy procedure for his prostate cancer in May 1998.  The Board leaves these findings undisturbed at this time.

The Board turns to the question of whether the such additional disability was due to the negligence, carelessness, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or whether such was a reasonably foreseeable complication.  

Regarding the negligence portion, the Board again leaves its finding in the October 2011 decision unchanged.  In that decision, the Board found that the only competent evidence of record was the March 2011 IME opinion in which Dr. S.E.T. concluded that the Veteran's radiation cystitis of the bladder and urinary incontinence were not the result of negligence, carelessness, lack of proper skill, or error in judgment on the part of VA.  In fact, the Board notes that the Veteran appears to have conceded that VA was not careless, negligent, or otherwise lacking in skill and judgment in administration of the radiation treatments.  Therefore, the Board leaves undisturbed that finding from its previous October 2011 decision.

The memorandum decision, however, noted that the Board's decision needed clarification with regards to the foreseeability portion of the decision.  Specifically, the Veteran has argued that he was not properly notified of all of the potential consequences and benefits of the radiation procedure as required under 38 C.F.R. § 17.32(c) and (d); in essence, he argues that VA failed to obtain proper informed consent from him with regards to the radiation portion of his treatment and that therefore the development of radiation cystitis and further urinary incontinence, which he termed as "complete and permanent" and has resulted in his need to wear adult diapers at all times, was not a reasonably foreseeable consequence.  He and his representative further argued that the failure of VA to obtain signature consent qualifies as a major deviation under 38 C.F.R. § 17.32(d).  The Court specifically noted that the Board must clarify this portion of its opinion in the memorandum decision.

With regards to informed consent, as previously noted in the October 2011 decision, the Board conceded that there was no signed informed consent form with regards to the radiation therapy portion of his treatment regimen administered by VA in July 1998.  See Page 12, October 2011 Board decision.  

Instead, the Board relied on the generalized statements contained in the July 1998 consultation report to find that the informed consent requirements had been met.  The July 1998 consultation report noted that "the nature of the treatment as well as the potential benefits and complications with the patient" had been discussed and that the Veteran had "agreed to treatment."  Additionally, in the March 2011 IME, Dr. S.E.T. relied on that same report and noted that

Unfortunately, urinary incontinence is a well known complication of radical prostatectomy.  It is also well known that if radiation must be delivered in addition, it can create radiation cystitis which can also aggravate incontinence.  Neither urinary incontinence nor the development of radiation cystitis is an unexpected complication. . . . These are known complications and they are reasonably foreseeable.  According to the radiation therapy notes, the Veteran understood this and consented to the radiation.

The Board notes that 38 C.F.R. § 17.32(d) requires that the informed consent process must be appropriately documented in the health record, and further requires signature consent for all diagnostic and therapeutic treatments and procedures that require use of sedation, require anesthesia or narcotic analgesia, are considered to produce significant discomfort to the patient, have a significant risk of complication or morbidity, or require injection of any substance into a joint or body cavity.  See 38 C.F.R. § 17.32(d)(1)(i-v) (2012).  

In this case, the Veteran received radiation to his prostatic bed.  Within the plain language of 38 C.F.R. § 17.32(d), VA necessarily was required by regulation to obtain signature consent prior to treating the Veteran with radiation therapy in this case.  As discussed above, the Board has already conceded that signed informed consent forms are not in the record.

Upon further reflection at the direction of the Court, the Board finds that such a failure to obtain signatured consent forms in this case qualifies as a major deviation to the requirement to obtain informed consent under 38 C.F.R. § 17.32.  In light of this finding that such is a major deviation, the Board must additionally reassess its finding that the Veteran was not credible in his statements that urinary incontinence and radiation cystitis were not discussed in his informed consent conversations in July 1998.  

While the Board acknowledges the July 1998 consultation report that the Veteran was "informed of the potential benefits and consequences" of the radiation procedure, the Board must also acknowledge that what-exactly-the specific consequences and benefits discussed in that conversation are not particularly clear.  And while the Board further acknowledges Dr. S.E.T. stated that the Veteran's urinary incontinence and radiation cystitis were "well known complications," the fact that such is well known to him and to the physician community-at-large does not necessarily mean that such is well-known knowledge to laypeople, or was specifically communicated to the Veteran in this case.  Insofar as Dr. S.E.T. stated that the Veteran was informed of these complications in this case, he relied on the generalized statements "in the radiation therapy notes" in the record, which the Board notes include sort of generalized statements contained in the July 1998 consultation report.  Dr. S.E.T. was not privy to the conversation between the Veteran and his physician in July 1998, and therefore, he cannot state with certainty as to the content of that discussion.  

The Veteran has stated consistently and unequivocally that he was not informed of these particular complications in his informed consent conversations regarding his radiation therapy.  As the Court noted in its memorandum decision, the Board is not allowed to presume the content of the informed consent conversation in this case.  See McNair v. Shinseki, 25 Vet. App. 98 (2011) (VA may not presume that a doctor informed a particular patient about a particular consequence in a particular medical procedure on the basis of a signed generic consent form).

Thus, in light of the Board's finding that there was a major deviation in failing to obtain particularized signed consent forms in this case documenting the nature of the conversation with respect to the benefits and consequences of the radiation therapy treatment, as well as the Veteran's consistent and unequivocal statements that he was not informed that these "well known" complications were complications prior to his radiation therapy, by resolving doubt in favor of the Veteran, the Board must find that the evidence is at least in equipoise with respect to whether the Veteran was, in fact, informed of these particular complications during the July 1998 conversation.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

In short, the Board finds that the Veteran was not properly and appropriately informed prior to his radiation therapy of the potential benefits and complications of that procedure, to specifically include development of radiation cystitis and aggravation of his already-present urinary incontinence due to his radical prostatectomy.  Thus, the Board cannot definitively state with certainty that the Veteran was, in fact, informed of these particular complications and therefore must find the Veteran credible with regard to his statements that he was not informed of the complications.  

As the Veteran was not informed of these complications prior to receiving the radiation therapy treatment, even though such consequences may have been well-known complications to the physicians treating the Veteran and may well have been expected consequences of that treatment by those physicians, development of radiation cystitis of the bladder and aggravation of his already-present urinary incontinence cannot be said to be reasonably foreseeable complications or consequences of the VA treatment in this case, particularly when viewed from the perspective of the Veteran.  See 38 C.F.R. § 3.361.

Accordingly, the Board finds that the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for residuals of post-prostatectomy radiation treatments, to include radiation cystitis of the bladder and aggravated urinary incontinence, must be allowed in this case.  See 38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. §§ 3.102, 3.361, 17.32 (2012).  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER


Compensation under 38 U.S.C.A. § 1151 for residuals of post-prostatectomy radiation treatment, to include radiation cystitis of the bladder and aggravated urinary incontinence, is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


